FORM




WASHINGTON PRIME GROUP INC.
EMPLOYEE PERFORMANCE STOCK UNIT AWARD AGREEMENT
This Performance Stock Unit Award Agreement (“Agreement”) made as of _________
___, 2017 (the “Award Date”) among Washington Prime Group Inc., an Indiana
corporation (the “Company”), its subsidiary, Washington Prime Group, L.P., an
Indiana limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the individual
listed as participant on the signature page hereto (the “Participant”).
Recitals
A.The Participant is an employee of the Company or one of its Affiliates and
provides services to the Partnership.


B.The Partnership has adopted the Partnership’s 2014 Stock Incentive Plan (as
further amended, restated or supplemented from time to time hereafter, the
“Plan”) to provide, among others, employees of the Partnership or an Affiliate
(including the Company) with equity-based incentives to maintain and enhance the
performance and profitability of the Partnership and the Company. Capitalized
terms used herein without definitions shall have the meanings given to those
terms in the Plan unless otherwise indicated.


C.This Award is intended to comply with the terms of the Plan, and if there are
any inconsistencies or ambiguity between the same, then the terms of the Plan
shall control.


D.This Agreement evidences an award (the “Award”) of the number of performance
stock units (“Performance Stock Units”) specified in Section 2 of this
Agreement, as approved by the Committee.


NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:
1.Administration; Incorporation of the Plan. This Award shall be administered by
the Committee which has the powers and authority as set forth in the Plan. The
Committee will make the determinations and certifications required by this Award
as promptly as reasonably practicable following the occurrence of the event or
events necessitating such determinations or certifications. The provisions of
the Plan are hereby incorporated by reference as if set forth herein. Should
there be any conflict between the terms of this Agreement on the one hand, and
the Plan on the other hand, the terms of this Agreement shall prevail.


2.Award.


(a)Grant of PSUs. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Participant is hereby granted _______
Performance Stock Units as of the Award Date (the “Target PSU”). Each
Performance Stock Unit represents a conditional right to receive one share of
Common Stock.


(b)Vesting. The Performance Stock Units granted hereunder shall be performance
based and shall vest on [date that is three years from Award Date] (the “Vesting
Date”), based on the achievement of the performance goal as described on Exhibit
X attached hereto (“Exhibit X”), and upon certification of achievement by the
Compensation Committee, provided that the Participant is


1

--------------------------------------------------------------------------------

FORM


employed by the Company through the Vesting Date and is in continued compliance
with the provisions of Section 7 of this Agreement.


Notwithstanding the foregoing, in the event of a termination of Participant’s
employment with the Company prior to the Vesting Date, Participant’s then
unvested Performance Stock Units shall be forfeited unless such termination is
in connection with a Change in Control, in which case the Participant’s then
unvested Performance Stock Units shall be treated in the manner set forth in the
Plan.
(c)Settlement. As soon as practicable following the Vesting Date (but in no
event later than March 15, 2021), subject to Section 4 (pertaining to
withholding of taxes), the Company shall deliver to the Participant one share of
Common Stock in respect of each of the Performance Stock Units that vested as of
the Vesting Date free of any restrictions (including any dividend equivalent
rights that are paid in shares of Common Stock in accordance with Section 5
below).


3.Restrictions. Subject to any exceptions set forth in the Plan, no Performance
Stock Unit granted hereunder may be sold, exchanged, transferred, assigned,
pledged, hypothecated or otherwise disposed of or hedged, in any manner
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily and whether by operation of law or otherwise, other than by
will or by the laws of descent and distribution. Any sale, exchange, transfer,
assignment, pledge, hypothecation, or other disposition in violation of the
provisions of this Section 3 will be null and void and any Performance Stock
Unit which is hedged in any manner will immediately be forfeited. All of the
terms and conditions of the Plan and this Agreement will be binding upon any
permitted successors and assigns. Except as provided in Section 5 of this
Agreement, a Performance Stock Unit shall not entitle the Participant to any
incidents of ownership (including, without limitation, dividend and voting
rights) in any Share until the Participant is issued the Share to which such
Performance Stock Unit relates pursuant to Section 2(c) hereof.


4.Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal, state, local or
foreign income tax purposes with respect to any Performance Stock Units, the
Participant will pay to the Company or make arrangements satisfactory to the
Company regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to the
Performance Stock Units. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Participant with this Section 4, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant, including
deducting such amount from the delivery of Shares issued upon settlement of the
Performance Stock Units, that gives rise to the withholding requirement.


5.Dividend Equivalent Rights. Subject to the provisions set forth below, so long
as the Award is outstanding, dividend equivalents equal to the regular cash
dividends paid on the shares of Common Stock covered by this Award shall accrue
during the Performance Period. Such dividend equivalents will be deemed
reinvested in additional Performance Stock Units based on the closing price of
the Common Stock on the ex-dividend date, and shall accrue and be held in escrow
by the Company and be subject to the same restrictions as the Performance Stock
Units with regard to which they accrue, including without limitation, as to
vesting (including accelerated vesting) and shall be delivered to the
Participant at the time the corresponding shares of Common Stock are delivered
to the Participant in accordance with Section 2(c). The Participant will not
receive escrowed dividend equivalents on any Performance Stock Units which are
forfeited and all such dividend equivalents shall be forfeited along with the
Performance Stock Units which are forfeited. For the avoidance of doubt, the
provisions of this Section 5 shall not apply to any extraordinary dividends or


2

--------------------------------------------------------------------------------

FORM


distributions. The Participant will have only the rights of a general unsecured
creditor of the Company in respect of such dividend equivalent payments until
delivered as specified herein.


6.Tax Representations. The Participant hereby represents and warrants to the
Company as follows:


(a)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this Award and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its employees or agents.
(b)    The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s own tax liability that may arise as a
result of this Award or the transactions contemplated by this Agreement.
7.Restrictive Covenants. 


(a)Confidential Information.  During such time as the Participant is employed by
the Company and thereafter, the Participant shall keep secret and retain in the
strictest confidence, and shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses, including without limitation, any data, information, ideas,
knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Participant during the Participant’s employment by the
Company or any of its affiliated companies and that shall not be or become
public knowledge (other than by acts by the Participant or representatives of
the Participant in violation of this Agreement).  After termination of the
Participant’s employment with the Company, the Participant shall not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process after reasonable advance written notice to the Company, use,
communicate or divulge any such information, knowledge or data, directly or
indirectly, to anyone other than the Company and those designated by it. 
Nothing contained in this Agreement shall prohibit the Participant from
disclosing or using information (i) which is now known by or hereafter becomes
available to the general public (other than by acts by the Participant or
representatives of the Participant in violation of this Agreement); (ii) which
became known to the Participant from a source other than Company, or any of its
subsidiaries or affiliates, other than as a result of a breach (known or which
should have been known to the Participant) by such source of an obligation of
confidentiality owed by it to Company, or any of its subsidiaries or affiliates
(but not if such information was known by the Participant at such time of
disclosure or use to be confidential); (iii) in connection with the proper
performance of Participant’s duties to the Company, (iv) which is otherwise
legally required (but only if the Participant gives reasonable advance notice to
the Company of such disclosure obligation to the extent legally permitted, and
cooperates with the Company (at the Company’s expense), if requested, in
resisting such disclosure) or (v) which is reasonably appropriate in connection
with a litigation or arbitration related to Participant’s employment with the
Company or this Agreement.


(b)Non-competition. During the period commencing on the Award Date and ending
six months after the termination of Participant’s employment by the Company (the
“Covenant Period”), the Participant shall not engage in, have an interest in, or
otherwise be employed by or, as an owner, operator, partner, member, manager,
employee, officer, director, consultant, advisor, lender, or


3

--------------------------------------------------------------------------------

FORM


representative, associate with, or permit Participant’s name to be used in
connection with the activities of, any business or organization engaged in the
ownership, development, management, leasing, expansion or acquisition of indoor
or outdoor shopping centers or malls (the “Business”) that, (i) if such business
or organization is a public company, has a market capitalization of greater than
$1 billion or, (ii) if such business or organization is a private company, has
assets which may be reasonably valued of more than $1 billion, in (x) North
America or (y) any country outside of North America in which the Company or any
of its affiliates is engaged in the ownership, development, management, leasing,
expansion or acquisition of indoor or outdoor shopping centers or malls, or has
indicated an intent to do so or interest in doing so as evidenced by a written
plan or proposal prepared by or presented to senior management of the Company
prior to the Date of Termination; other than for or on behalf of, or at the
request of, the Company or any affiliate; provided, that passive ownership of
less than two percent (2%) of the outstanding stock of any publicly traded
corporation (or private company through an investment in a hedge fund or private
equity fund, or similar vehicle) shall not be deemed to be a violation of this
Section 7(b) solely by reason thereof.  Notwithstanding the foregoing, the
provisions of this Section 7(b) shall not be violated by the Participant being
employed by, associating with or otherwise providing services to a subsidiary,
division or unit of any entity where such entity has a subsidiary, division or
unit (other than the subsidiary, division or unit with which the Participant is
employed, associated with or otherwise provides services to) which is engaged in
the Business so long as the Participant does not provide services or advice,
with or without specific compensation, to the subsidiary, division or unit
engaged in the Business.


(c)Non-solicitation of Employees.  During the Covenant Period, the Participant
shall not, directly or indirectly, (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company or in any way interfere with
the relationship between the Company, on the one hand, and any employee thereof,
on the other hand, (ii) hire any person who was an employee of the Company until
six (6) months after such individual’s employment relationship with the Company
has been terminated or (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way knowingly interfere with the relationship between any
such customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand; provided, that solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 7(c). The Participant shall not be in violation of this
Section 7(c) solely by providing a reference for a former employee of the
Company.


(d)Non-Disparagement. The Participant agrees not to make any public disparaging,
negative, or defamatory comments about the Company including the Company’s
business, its directors, officers, employees, parents, subsidiaries, partners,
affiliates, operating divisions, representatives or agents, or any of them,
whether written, oral, or electronic.  In particular, the Participant agrees to
make no public statements including, but not limited to, press releases,
statements to journalists, employees, prospective employers, interviews,
editorials, commentaries, or speeches, that disparage or may disparage the
Company’s business, are critical of the Company or its business, or would cast
the Company or its business in a negative light.  In addition to the
confidentiality requirements set forth in this Agreement and those imposed by
law, the Participant further agrees not to provide any third party, directly or
indirectly, with any documents, papers, recordings, e-mail, internet postings,
or other written or recorded communications referring or relating the Company’s
business, that would support, directly or indirectly, any disparaging, negative
or defamatory statement, whether written or oral. This Section 7(d) shall not be
violated by (i) responding publicly to incorrect, disparaging, or derogatory
public statements to the extent reasonably necessary to correct or refute


4

--------------------------------------------------------------------------------

FORM


such public statements or (ii) making any truthful statement to the extent
(y) reasonably necessary in connection with any litigation, arbitration, or
mediation or (z) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the person to disclose or make accessible such
information.  The Company agrees not to make any public statement which is
disparaging or defamatory about the Participant, whether written, oral, or
electronic.  The Company’s obligations under the preceding sentence shall be
limited to communications by its senior corporate executives having the rank of
Senior Vice President or above and any member of the Board (“Specified
Executives”), and it is agreed and understood that any such communication by any
Specified Executive (or by any executive at the behest of a Specified Executive)
shall be deemed to be a breach of this Section 7(d) by the Company.


(e)Prior Notice Required.  The Participant hereby agrees that, prior to
accepting employment with any other person or entity during the Covenant Period,
the Participant will provide such prospective employer with written notice of
the provisions of this Section 7, with a copy of such notice delivered
simultaneously to the General Counsel of the Company.


(f)Return of Company Property/Passwords.  The Participant hereby expressly
covenants and agrees that following termination of the Participant’s employment
with the Company for any reason or at any time upon the Company’s written
request, the Participant will promptly return to the Company all property of the
Company in Participant’s possession or control (whether maintained at
Participant’s office, home or elsewhere), including, without limitation, all
Company passwords, credit cards, keys, beepers, laptop computers, cell phones
and all copies of all management studies, business or strategic plans, budgets,
notebooks and other printed, typed or written materials, documents, diaries,
calendars and data of or relating to the Company or its personnel or affairs. 
Notwithstanding the foregoing, the Participant shall be permitted to retain
Participant’s rolodex (or similar list of personal contacts),
compensation-related data, information needed for tax purposes and other
personal items.


(g)Participant Covenants Generally.


(i)The Participant’s covenants as set forth in this Section 7 are from time to
time referred to herein as the “Participant Covenants.” If any of the
Participant Covenants is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such Participant Covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining Participant Covenants shall not be
affected thereby; provided, however, that if any of the Participant Covenants is
finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Participant Covenant will be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder.


(ii)The Participant understands that the foregoing restrictions may limit
Participant’s ability to earn a livelihood in a business similar to the business
of the Company and its controlled affiliates, but the Participant nevertheless
believes that Participant has received and will receive sufficient consideration
and other benefits as an employee of the Company and as otherwise provided
hereunder to clearly justify such restrictions which, in any event (given
Participant’s education, skills and ability), the Participant does not believe
would prevent Participant from otherwise earning a living.  The Participant has
carefully considered the nature and extent of the restrictions placed upon
Participant by this Section 7,


5

--------------------------------------------------------------------------------

FORM


and hereby acknowledges and agrees that the same are reasonable in time and
territory and do not confer a benefit upon the Company disproportionate to the
detriment of the Participant.


(h)Enforcement.  Because the Participant’s services are unique and because the
Participant has access to confidential information, the parties hereto agree
that money damages would be an inadequate remedy for any breach of this
Section 7.  Therefore, in the event of a breach or threatened breach of this
Section 7, the Company or its respective successors or assigns may, in addition
to other rights and remedies existing in their favor at law or in equity, apply
to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security) or require the
Participant to account for and pay over to the Company all compensation,
profits, moneys, accruals or other benefits derived from or received as a result
of any transactions constituting a breach of the covenants contained herein, if
and when final judgment of a court of competent jurisdiction is so entered
against the Participant.


(i)Interpretation.  For purposes of this Section 7, references to “the Company”
shall mean the Company as hereinbefore defined and any of its controlled
affiliated companies.


8.Amendment. No amendment of this Agreement shall materially adversely impair
the rights of the Participant without the Participant’s consent, except such an
amendment made to comply with applicable law (including Applicable Exchange
listing standards or accounting rules) or avoid the incurrence of tax penalties
under Section 409A of the Code.


9.Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiary, if applicable.


10.Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.


11.Severability; Entire Agreement. If any provision of the Plan or this
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision will be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions will not be affected thereby; provided that if any of such
provision is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision will be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder. The Plan and this Agreement contain the entire agreement
of the parties with respect to the subject matter thereof and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter thereof.


12.Clawback. The Participant acknowledges that all securities issued and
payments made pursuant to this Award are subject to clawback by the Company to
the extent required by applicable law or the policies of the Company as in
effect from time to time.




6

--------------------------------------------------------------------------------

FORM


13.Governing Law; Choice of Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without reference
to principles of conflict of laws. Venue for a dispute in respect of this
Agreement shall be the federal courts located in Columbus, Ohio.


14.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Performance Stock Units subject to all of
the terms and conditions of the Plan and this Agreement.
15.Section 409A. The amounts payable under this Agreement are intended to avoid
the incurrence of tax penalties under Section 409A of the Code. This Agreement
shall in all respects be administered in accordance with Section 409A of the
Code. Each payment under this Agreement shall be treated as a separate payment
for purposes of Section 409A of the Code. In no event may the Participant,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Notwithstanding anything herein to the contrary, in the
event that the Participant is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination), amounts
that constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code that would otherwise be payable and benefits that would
otherwise be provided hereunder during the six-month period immediately
following the Participant’s separation from service shall instead be paid, with
interest in the case of cash payments (calculated at the applicable federal
rate) determined as of the separation from service, or provided on the first
business day after the date that is six months following the Participant’s
separation from service; provided that, if the Participant dies following the
Participant’s separation from service and prior to the payment of the any
amounts delayed on account of Section 409A of the Code hereunder, such amounts
shall be paid to the personal representative of the Participant’s estate within
30 days after the date of the Participant’s death.






7

--------------------------------------------------------------------------------

FORM






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the ___ day of ________, 2017.


WASHINGTON PRIME GROUP INC.,
     an Indiana corporation
 
 
By:
 
 
Name:
 
Title:

WASHINGTON PRIME GROUP, L.P.,
     an Indiana limited partnership
 
 
By:
Washington Prime Group Inc.,
 
an Indiana corporation, its general partner
 
 
By:
 
 
Name:
 
Title:

PARTICIPANT
 
 
By:
 
 
Name:



























[Signature Page to WPG Employee PSU Award Agreement]




8

--------------------------------------------------------------------------------

FORM






EXHIBIT X
PSU Performance Goals for 2017 Annual Award
A.
Performance Goals.



1.Except as expressly provided in the Employment Agreement, the performance
goals for the Performance Period (as defined below) shall be based on the
Company’s relative total shareholder return (“TSR”) percentile for the
Performance Period.


2.Unvested PSUs shall be earned if the Company ranks in the following TSR
percentiles for the Performance Period:


WPG 3-Year TSR
Percentile Rank
Vested PSUs
<30th Percentile
0%
30th Percentile
25%
40th Percentile
50%
50th Percentile
75%
60th Percentile
100%
70th Percentile
125%
80th Percentile
150%

There shall be interpolation on a straight-line basis (i.e., linearly
interpolated) between the foregoing levels of achievement.
3.Notwithstanding the foregoing, if the Company’s absolute TSR for the
Performance Period is negative, the maximum payment shall be 100% of the Target
PSU.


4.Subject to the terms of the Agreement and the Employment Agreement, the number
of PSUs earned during the Performance Period shall vest on [date that is three
years from Award Date], provided Participant remains in continuous employment
with the Company and its Affiliates through such date and is in continued
compliance with the provisions of Section __ of the Employment Agreement.


5.PSUs that do not become vested on or before [date that is three years from
Award Date] shall automatically be forfeited, except as otherwise expressly
provided in Section 2 (b) of the Award.


B.    Fractional Shares. Any fractional PSUs shall be eliminated.
C.    Definitions.
“Beginning Price” means, with respect to the Company and any other Comparative
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the Performance Period.


9

--------------------------------------------------------------------------------

FORM


“Comparative Group” means each company included on Annex A attached hereto,
provided that, except as provided below, the common stock (or similar equity
security) of such company is continually listed or traded on a national
securities exchange from the first day of the Performance Period through the
last trading day of the Performance Period. In the event a member of the
Comparative Group files for bankruptcy or liquidates due to an insolvency or is
delisted due to failure to meet the national securities exchange’s minimum
market capitalization requirement, such company shall continue to be treated as
a Comparative Group member, and such company’s Ending Price will be treated as
$0 if the common stock (or similar equity security) of such company is no longer
listed or traded on a national securities exchange on the last trading day of
the Performance Period (and if multiple members of the Comparative Group file
for bankruptcy or liquidate due to an insolvency or are delisted, such members
shall be ranked in order of when such bankruptcy or liquidation occurs, with
earlier bankruptcies/liquidations/delistings ranking lower than later
bankruptcies/liquidations/ delistings). In the event of a formation of a new
parent company by a Comparative Group member, substantially all of the assets
and liabilities of which consist immediately after the transaction of the equity
interests in the original Comparative Group member or the assets and liabilities
of such Comparative Group member immediately prior to the transaction, such new
parent company shall be substituted for the Comparative Group member to the
extent (and for such period of time) as its common stock (or similar equity
securities) are listed or traded on a national securities exchange but the
common stock (or similar equity securities) of the original Comparative Group
member are not. In the event of a merger or other business combination of two
Comparative Group members (including, without limitation, the acquisition of one
Comparative Group member, or all or substantially all of its assets, by another
Comparative Group member), the surviving, resulting or successor entity, as the
case may be, shall continue to be treated as a member of the Comparative Group,
provided that the common stock (or similar equity security) of such entity is
listed or traded on a national securities exchange through the last trading day
of the Performance Period. With respect to the preceding two sentences, the
applicable stock prices shall be equitably and proportionately adjusted to the
extent (if any) necessary to preserve the intended incentives of the awards and
mitigate the impact of the transaction.
“Ending Price” means, with respect to the Company and any other Comparative
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending on the last trading day of the Performance
Period.
“Performance Period” means the period from the Award Date to the date that is
three years after the Award Date.
“Total Shareholder Return” or “TSR” shall mean with respect to the Performance
Period, the compounded total annual return that would have been realized by a
stockholder who (A) bought one share of Common Stock on the first day of the
Performance Period at the Beginning Price, (B) reinvested each dividend and
other distribution declared during such period of time with respect to such
share (and any other shares previously received upon reinvestment of dividends
or other distributions) in additional shares of Common Stock at the closing
market price on the applicable ex-dividend date, and (C) sold all the shares
described in clauses (A) and (B) on the last day of the Performance Period at
the Ending Price. As set forth in, and pursuant to, Section 3(e) of the Plan,
appropriate adjustments to the Total Shareholder Return shall be made to take
into account all stock dividends, stock splits, reverse stock splits and the
other events set forth in Section 3(e) of the Plan  that occur during the
Performance Period. In calculating Total Shareholder Return, it is the current
intention of the Company to use total return to stockholders data for the
Company and the Comparative Group available from one or more third party
sources, though the Company reserves the right for the Compensation Committee in
its reasonable discretion to retain the services of a consultant to analyze
relevant data or perform necessary calculations for purposes of this Award. If
the Compensation


10

--------------------------------------------------------------------------------

FORM


Committee delegates the calculation of Total Shareholder Return to a valuation
or other expert, including matters such as the determination of dividend
reinvestment and the inclusion or exclusion of REITs as Comparative Group
members, the Compensation Committee is entitled to rely on such valuation or
other expert.
“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Comparative Group members for the Performance Period, as
calculated using percentile rank functions within standard spreadsheet software,
such as Microsoft Excel.
D.
Miscellaneous.

Vesting shall only occur upon the certification by the Compensation Committee of
the achievement, whose good faith certification shall determine whether such
achievement occurred. The Compensation Committee shall meet for the purpose of
certification and, to the extent appropriate, provide the applicable
certification promptly (and in any event no later than March 15, 2021).






11

--------------------------------------------------------------------------------

FORM






ANNEX A
Comparative Group


Acadia Realty Trust
Kite Realty Group Trust
Brixmor Property Group
Pennsylvania REIT
CBL & Associates
Regency Centers
DDR Corp.
Retail Prop. Of America
Equity One, Inc.
Taubman Centers
Federal Realty Inv. Trust
Weingarten Realty
Kimco Realty Corp.
 



Excludes Rouse Properties, which was acquired by Brookfield in 2016.






12